Citation Nr: 1448313	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  02-21 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disability, and if so whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to November 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which, in part, denied service connection for a stomach disorder, on the grounds that new and material evidence to reopen the claims had not been received.  The Veteran perfected an appeal on this claim as well as five other issues that are no longer currently in appellate status.  

The Veteran testified at a hearing before a Veterans Law Judge of the Board via a video conference (video conference hearing) in July 2008.  A transcript of that hearing has been associated with the claims file.  

In December 2008, the Board remanded the case for further development.  The case was returned to the Board in July 2011, at which time, the Board denied five other issues on appeal and remanded the claim for whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court issued a decision, which vacated the portion of the Board's January 2011 decision denying reopening of the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) and affirmed the remainder of the decision.  The Court then remanded the case to the Board for action consistent with its decision.  In September 2013, the Board reopened the claim for service connection for PTSD and remanded this claim and the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disability for additional development.  By an April 2014 rating decision, the RO granted the Veteran's claim for service connection for PTSD, thereby constituting a full grant of the benefits sought on appeal.  Therefore, this issue is not in appellate status before the Board and need not be addressed further.

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the current case, the Veteran testified at a video conference hearing before a Veterans Law Judge of the Board in July 2008.  The Veterans Law Judge who conducted this hearing is no longer employed at the Board.  In a September 2014 notice letter, the Veteran was notified of this information and provided the opportunity to testify at another hearing.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.707.  He responded in October 2014 that he wanted to appear at a hearing before a Veterans Law Judge of the Board via video conference hearing at his local RO.  38 C.F.R. § 20.717.  The Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2013).  Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify at the requested video conference hearing.  See id.  Notice of the scheduled hearing should then be sent to the Veteran's latest address of record. 

Accordingly, the case is REMANDED for the following action:

 Schedule the Veteran for hearing before a Veterans Law Judge of the Board via video conference at his local RO.  Notify the Veteran of the date, time, and location of this hearing at his latest address of record.  Place a copy of the notification letter in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



